            Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 CROSSROADS INVESTMENTS, LLC,

                                 Plaintiff,                Case No. _______________________

        vs.

 PHILADELPHIA INDEMNITY
 INSURANCE COMPANY,

                                 Defendant.


                                 CLASS ACTION COMPLAINT

       Plaintiff, CROSSROADS INVESTMENTS, LLC, brings this Class Action Complaint,

individually, and on behalf of all others similarly situated (the “Class”), against Defendant,

PHILADELPHIA INDEMNITY INSURANCE COMPANY, alleging as follows:

                                    NATURE OF THE CASE

       1.       This is a civil class action for declaratory relief and breach of contract arising from

Plaintiff’s contract of insurance with the Defendant.

       2.       At the direction of local, state, and/or federal authorities, Plaintiff was forced to

temporarily close its daycare center beginning on March 15, 2020, causing an interruption to and

loss of Plaintiff’s business income.

       3.       Plaintiff and the Class purchased and paid for an “all-risk” Commercial Property

Coverage insurance policy from Defendant, which provides broad property insurance coverage for

all non-excluded, lost business income, including the losses asserted here.
            Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 2 of 18




       4.       Plaintiff submitted timely notice of its claim to Defendant, but Defendant has

refused to provide the purchased coverage to its insured, and has denied Plaintiff’s claim for

benefits under the policy.

       5.       Defendant has similarly refused to, or will refuse to, honor its obligations under the

“all-risk” policy(ies) purchased by Plaintiff and the other members of the putative Class of

insureds.

                                             PARTIES

       6.       Plaintiff, CROSSROADS INVESTMENTS, LLC, is a Pennsylvania Limited

Liability Company headquartered in Pennsylvania, and is a citizen of Pennsylvania. Plaintiff

operates Central Bucks Children’s Academy, a daycare center, out of its location at 832 Easton

Road, Warrington, Pennsylvania (“Covered Property”).

       7.       Defendant Philadelphia Indemnity Insurance Company is a corporation with its

principal place of business in Pennsylvania and is a citizen of Pennsylvania. Defendant is a

subsidiary of Philadelphia Consolidated Holding Corporation (“Holding Corporation”), which is

parent to several affiliated insurance companies, all marketed under the group name Philadelphia

Insurance Companies, with its corporate headquarters in Bala Cynwyd, Pennsylvania. The

Holding Corporation is a subsidiary of Tokio Marine North America, Inc., and a member of the

Tokio Marine Group, which is a subsidiary of Tokio Marine Holdings, Inc. Defendant has issued

over 550,000 insurance policies throughout the United States.

                                         JURISDICTION

       8.       This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d), the Class Action Fairness Act, which affords federal courts with original jurisdiction over

cases where any member of the plaintiff class is a citizen of a state different from any defendant



                                                 -2-
              Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 3 of 18




(i.e., so-called “minimum diversity of citizenship,”) and where the amount in controversy exceeds

$5,000,000, exclusive of interest and costs. Here, there exists minimal diversity of citizenship

because some members of the Class and Defendant are citizens of different states, and the

aggregated claims of the putative Class members exceed $5,000,000, exclusive of interest and

costs.

         9.       The Court has personal jurisdiction over Defendant because at all relevant times it

has engaged in substantial business activities in Pennsylvania. In addition to maintaining its

headquarters in Pennsylvania, Defendant has, at all relevant times, transacted, solicited, and

conducted business in Pennsylvania through its employees, agents, and/or sales representatives,

and derived substantial revenue from such business in Pennsylvania.

         10.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant resides in this district.

                                        FACTUAL BACKGROUND

               Plaintiff Purchased an “All-Risk” Policy of Property Insurance That Broadly
                   Provides Coverage for Loss of Business Income, Among Other Things

         11.      Plaintiff purchased a contract of insurance from Defendant, whereby Plaintiff

agreed to make payments (in the form of premiums) to Defendant in exchange for Defendant’s

promise to indemnify Plaintiff for losses at the Covered Property, including, but not limited to,

business income losses.

         12.      Plaintiff’s contract of insurance with Defendant bears Policy Number

PHPK2074476 (the “Policy”) and is effective for the period of December 16, 2019 to December

16, 2020 (the “Policy Term”). The Policy is attached hereto as Exhibit A.

         13.      Plaintiff paid all premiums owed to Defendant under the Policy, and Defendant

accepted all such premiums from Plaintiff.


                                                 -3-
         Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 4 of 18




       14.     The Policy is a form policy issued by Defendant.

       15.     The Policy is an “all-risk” policy, which provides the broadest property insurance

coverage available.

       16.     The Policy provides coverage for “direct physical loss of or damage to Covered

Property . . . caused by or resulting from any Covered Cause of Loss.”

       17.     The Policy defines “Covered Cause of Loss” as “direct physical loss unless the loss

is excluded or limited in [the Policy].”

       18.     The Policy does not define the phrase “direct physical loss of or damage . . . .”

       19.     However, the use of the disjunctive “or” in the phrase “direct physical loss of or

damage to” means that coverage is triggered if either a physical loss of property or damage to

property occurs. The concepts are separate and distinct and cannot be conflated.

       20.     Physical loss of, or damage to, property may be reasonably interpreted to occur

when a covered cause of loss threatens or renders property unusable or unsuitable for its intended

purpose or unsafe for normal human occupancy and/or continued use.

       21.     The Policy provides Plaintiff with, inter alia, various business income and extra

expense coverages during the Policy Term.

       22.     Under the Policy, Defendant agrees to pay: “the actual loss of Business Income

you sustain due to the necessary ‘suspension’ of your ‘operations’ during the ‘period of

restoration.’ The ‘suspension’ must be caused by direct physical loss of or damage to

property at premises which are described in the Declarations and for which a Business

Income Limit of Insurance is shown in the Declarations.” The Policy describes the covered

premises as “832 Easton Road, Warrington, Pennsylvania 18976-2022,” the Covered Property,




                                               -4-
         Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 5 of 18




and coverage is listed for “Business Income and Extra Expense (including Contingent)” with a

Limit of Insurance of “$300,000.”

       23.     Additional coverage is provided under the Policy for business income losses

resulting from an “action of civil authority” which prohibits access to the Covered Property, related

to a “Covered Cause of Loss” at property other than the Covered Property: “When a Covered

Cause of Loss causes damage to property other than property at the described premises, we

will pay for the actual loss of Business Income you sustain . . . caused by action of civil

authority that prohibits access to the described premises . . . .”

       24.     The Policy also contains an “Elite Property Enhancement” which provides that

coverage under the Policy “is extended, subject to all provisions herein, to cover ‘Business

Income/Extra Expense’ incurred when ‘Contingent Business Property’ is damaged by a

Covered Cause of Loss.” For purposes of this extended coverage, “Contingent Business

Property” is defined as “property operated by others on whom you depend to: 1) Deliver

materials or services to you or to others for your account (Contributing Locations); 2) Accept

your products or services (Recipient Locations); 3) Manufacture products for delivery to

your customers under contract of sale (Manufacturing Locations); or 4) Attract customers

to your business (Leader Locations).”

       25.     Members of the Class also purchased a policy of insurance from Defendant

providing for the same business income coverage, and using the same form policy provisions.

             In Response to Covid-19, Pennsylvania and Other State Governments Issue
                    Sweeping Orders Shutting Down “Non-Essential” Businesses

       26.     Severe acute respiratory syndrome coronavirus 2 (“COVID-19”) has spread, and

continues to spread, rapidly across the United States and has been declared a pandemic by the




                                                -5-
         Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 6 of 18




World         Health    Organization.       See         https://www.health.harvard.edu/diseases-and-

conditions/coronavirus-resource-center (last accessed May 6, 2020).

        27.     The global COVID-19 pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials for many days.

        28.     According to a study published in The New England Journal of Medicine, COVID-

19 is widely accepted as a cause of real physical loss and damage. It remains stable and

transmittable in aerosols for up to three hours, up to four hours on copper, up to 24 hours on

cardboard and up to two to three days on plastic and stainless steel. See https://www.nih.gov/news-

events/news-releases/new-coronavirus-stable-hours-surfaces (last accessed May 6, 2020).

        29.     Another study, published in the Journal of Hospital Infection, found: “Human

coronaviruses can remain infectious on inanimate surfaces at room temperature for up to 9 days.

At a temperature of 30°C or more the duration of persistence is shorter.” See

https://www.inverse.com/science/coronavirus-4-studies-explain-how-covid-19-sticks-to-surfaces

(last accessed May 6, 2020).

        30.     In response to the Covid-19 pandemic, on March 6, 2020, the Governor of

Pennsylvania declared a “Disaster Emergency” throughout the Commonwealth of Pennsylvania.

Thereafter, on March 19, 2020, the Governor of Pennsylvania issued an Executive Order closing

all non-essential businesses, including Plaintiff’s business. Specifically, the Executive Order,

which became effective immediately upon its issuance, mandated that:

                No person or entity shall operate a place of business in the Commonwealth that is
                not a life sustaining business regardless of whether the business is open to members
                of the public.

Governor Wolf, “Order of the Governor of the Commonwealth of Pennsylvania Regarding the
Closure of All Businesses that are not Life Sustaining,” (Mar. 19, 2020)
https://www.governor.pa.gov/wp-content/uploads/2020/03/20200319-TWW-COVID-19-
business-closure-order.pdf (“Executive Order”).


                                                  -6-
         Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 7 of 18




       31.     Most other states, including those in which the putative Class members reside

and/or do business, have issued similar compulsory shut-down orders for “non-essential”

businesses, or businesses deemed not to be “life sustaining.”


       32.     The closure of all “non-life-sustaining businesses” evidences an awareness on the

part of both state and local governments that COVID-19 causes loss of or damage to property. This

is particularly true in places where business is conducted, as the contact and interaction necessarily

incident to such businesses causes a heightened risk of the property becoming contaminated.


       33.     For example, a New York City Executive Order entered on March 16, 2020

specifically acknowledged that: “[COVID-19] physically is causing property loss and damage.”

See https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-100.pdf (last

accessed May 6, 2020).

       34.     Similarly, in a March 16, 2020 proclamation, the City of New Orleans

acknowledged COVID-19’s “propensity to attach to surfaces for prolonged periods of time,

thereby spreading from surface to person and causing property loss and damage in certain

circumstances.” See https://nola.gov/mayor/executive-orders/emergency-declarations/03162020-

mayoral-proclamation-to-promulgate-emergency-orders-during-the-state-of-emergency-due-to-

co/ (last accessed May 6, 2020).

       35.     In upholding the Governor of Pennsylvania’s Proclamation of a state-wide disaster

and the Executive Orders mandating the closure of businesses within Pennsylvania, the

Pennsylvania Supreme Court noted the significant risk of the spread of the COVID-19 virus, even

in locations where the disease has not been detected:

               Covid-19 does not spread because the virus is “at” a particular location. Instead it
               spreads because of person-to-person contact, as it has an incubation period of up to
               fourteen days and that one in four carriers of the virus are asymptomatic.

                                                -7-
          Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 8 of 18




                Respondents’ Brief at 4 (citing Coronavirus Disease 2019, “Symptoms,” CDC,
                https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html
                (last accessed 4/9/2020)). The virus can live on surfaces for up to four days and can
                remain in the air within confined areas and structures. Id. (citing National
                Institutes of Health, “Study suggests new coronavirus may remain on surfaces
                for days,” (Mar. 27, 2020) https://www.nih.gov/news-events/nih-research-
                matters/study-suggests-new-coronavirus-may-remain-surfaces-days (last accessed
                4/9/2020) and Joshua Rabinowitz and Caroline Bartman, “These Coronavirus
                Exposures Might be the Most Dangerous,” The New York Times (Apr. 1, 2020)
                https://www.nytimes.com/2020/04/01/opinion/coronavirus-viral-dose.html).

Friends of DeVito v. Wolf, ___ A. 3d ___, 2020 WL 1847100, *15-16 (April 13, 2020).

        36.     Because the COVID-19 virus can survive on surfaces for up to fourteen days, the

Pennsylvania Supreme Court ultimately concluded that “any location . . . where two or more

people can congregate is within the disaster area.”

           Plaintiff Submits a Claim Under Its “All-Risk” Policy, and Defendant Wrongly
                     Fails and Refuses To Honor Its Obligations Respecting Same

        37.     As a result of the orders governing Plaintiff, the Covered Property closed on March

15, 2020 and remains closed to this day.

        38.     Plaintiff has incurred, and continues to incur, among other things, a substantial loss

of business income and additional expenses covered under the Policy.

        39.     On March 31, 2020 Plaintiff provided notice to Defendant of its claim for the

interruption to its business.

        40.     Defendant denied Plaintiff’s claim by letter dated April 16, 2020. The letter is

attached hereto as Exhibit B. In its denial letter, Defendant posited that (i) Plaintiff’s losses do

not arise from “physical damage by a Covered Cause of Loss” (ignoring that coverage can be

triggered under the Policy by either “physical loss of” or “damage to” property) and (ii) Plaintiff’s

claim is barred by the policy’s so-called “Virus” Exclusion.




                                                 -8-
            Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 9 of 18




 Contrary To Defendant’s Position, Plaintiff’s Losses Arise From Direct Physical Loss Or
                                            Damage

          41.   Plaintiff’s Covered Property suffered “direct physical loss or damage” due to the

Governor of Pennsylvania’s Order (and other local governmental orders) mandating that Plaintiff

discontinue its primary use of the Covered Property as a daycare center. The Governor’s Order,

in and of itself, constitutes a Covered Cause of Loss within the meaning of the Policy.

          42.   Alternatively, and to the extent the Governor’s Order does not constitute a Covered

Cause of Loss within the meaning of the Policy, the COVID-19 pandemic and the ubiquitous

nature of the COVID-19 virus caused a direct physical loss of or damage to Plaintiff’s Covered

Property.

          43.   Further, and as an additional basis for coverage under the Policy, the ubiquitous

nature of the COVID-19 virus caused direct physical loss of or damage to property other than

Plaintiff’s Covered Property, and such loss or damage resulted in an “action by civil authority”

prohibiting access to Plaintiff’s Covered Property, within the meaning of the Policy.

          44.   Additionally, Plaintiff’s Contingent Business Property suffered direct physical loss

or damage (as a result of the governmental shutdown orders or, alternatively, the ubiquitous nature

of the COVID-19 virus), resulting in lost business income to Plaintiff, within the meaning of the

Policy.

            Contrary To Defendant’s Position, The Virus Exclusion Does Not Apply

          45.   The Policy contains a coverage exclusion for “loss or damage caused by or resulting

from any virus, bacterium or other microorganism” (Form CP 01 40 07 06) (the “Virus

Exclusion”).

          46.   The Virus Exclusion does not preclude coverage for Plaintiff’s claim under the

Policy.


                                                -9-
         Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 10 of 18




       47.      First, to the extent that the governmental orders, in and of themselves, constitute

direct physical loss of or damage to Plaintiff’s Covered Property, the Virus Exclusion simply does

not apply.

       48.      Further, to the extent that the coverage under the policy derives from direct physical

loss or damage caused by the COVID-19 virus, either to Plaintiff’s Covered Property or to property

other than Plaintiff’s Covered property (including Plaintiff’s Contingent Business Property),

Defendant should be estopped from enforcing the Virus Exclusion, on principles of regulatory

estoppel, as well as general public policy.

       49.      In 2006, two insurance industry trade groups, Insurance Services Office, Inc.

(“ISO”) and the American Association of Insurance Services (“AAIS”), represented hundreds of

insurers in a national effort to seek approval from state insurance regulators for the adoption of the

Virus Exclusion.1

       50.      In their filings with the various state regulators (including Pennsylvania), on behalf

of the insurers, ISO and AAIS represented that the adoption of the Virus Exclusion was only meant

to “clarify” that coverage for “disease-causing agents” has never been in effect, and was never

intended to be included, in the property policies.

       51.      Specifically, in its “ISO Circular” dated July 6, 2006 and entitled “New

Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria,” ISO represented to

the state regulatory bodies that:

                While property policies have not been a source of recovery for losses involving
                contamination by disease-causing agents, the specter of pandemic or hitherto
                unorthodox transmission of infectious material raises the concern that insurers


   1
    In addition to Form CP 01 40 07 06, which was submitted for approval in most states, the insurance industry
   also sought approval for Form CP 01 75 07 06 in Alaska, District of Columbia, Louisiana, New York and
   Puerto Rico, which contained slightly different language related to a mold exclusions that was previously
   adopted in other states.

                                                    - 10 -
         Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 11 of 18




               employing such policies may face claims in which there are efforts to expand
               coverage to create sources of recovery for such losses, contrary to policy intent.


       52.     Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion,

represented:

               Property policies have not been, nor were they intended to be, a source of recovery
               for loss, cost or expense caused by disease-causing agents. With the possibility of
               a pandemic, there is concern that claims may result in efforts to expand coverage
               to create recovery for loss where no coverage was originally intended . . .

               This endorsement clarifies that loss, cost, or expense caused by, resulting from, or
               relating to any virus, bacterium, or other microorganism that causes disease, illness,
               or physical distress or that is capable of causing disease, illness, or physical distress
               is excluded . . .

       53.     The foregoing representations made by the insurance industry were false. By 2006,

the time of the state applications to approve the Virus Exclusion, courts had repeatedly found that

property insurance policies covered claims involving disease-causing agents, and had held on

numerous occasions that any condition making it impossible to use property for its intended use

constituted “physical loss or damage to such property.”

       54.     The foregoing assertions by the insurance industry (including Defendant), made to

obtain regulatory approval of the Virus Exclusion, were in fact misrepresentations and for this

reason, among other public policy concerns, insurers should now be estopped from enforcing the

Virus Exclusion to avoid coverage of claims related to the COVID-19 pandemic.

       55.     In securing approval for the adoption of the Virus Exclusion by misrepresenting to

the state regulators that the Virus Exclusion would not change the scope of coverage, the insurance

industry effectively narrowed the scope of the insuring agreement without a commensurate

reduction in premiums charged. Under the doctrine of regulatory estoppel, the Court should not

permit the insurance industry to benefit from this type of duplicitous conduct before the state

regulators.

                                                - 11 -
          Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 12 of 18




        56.    Upon information and belief, Defendant has denied, or will deny, other Class

members’ claims for coverage under their “all-risk” property damage policies issued by Defendant.

        57.    Defendant’s denial of lost business income claims has left Plaintiff and the Class

without vital coverage acquired to ensure the survival of their businesses during this temporary

suspension of operations.



                              CLASS ACTION ALLEGATIONS


        58.    Plaintiff brings this action individually and as a class action on behalf of the Class,

defined as follows:

        All policyholders in the United States who purchased commercial property
        coverage, including business or interruption income (and extra expense) coverage
        from Defendant and who have been denied coverage under their policy for lost
        business income after being ordered by a governmental entity, in response to the
        COVID-19 pandemic, to shut down or otherwise curtail or limit in any way their
        business operations.

        59.    Excluded from the Class are Defendant and its officers, directors, legal

representatives, successors, subsidiaries, and assigns. Also excluded from the Class are any

judicial officer presiding over this matter, members of their immediate family, and members of

their staff.

        60.    The members of the Class are so numerous and geographically dispersed that

joinder would be impracticable. Class members are readily identifiable from information and

records in Defendant’s possession, custody, or control.

        61.    There is a well-defined community of interest in the common questions of law and

fact affecting the Class members. These common legal and factual questions include, but are not

limited to:

               a.     whether Defendant owed coverage to Plaintiff and the Class;

                                               - 12 -
         Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 13 of 18




                b.      whether any exclusions to coverage apply;

                c.      whether Plaintiff and members of the Class are entitled to damages and, if

so, the measure of such damages; and

                d.      whether Plaintiff and members of the Class are entitled to equitable,

declaratory and/or other relief, and if so, the nature of such relief.

        62.     Plaintiff’s claims are typical of the claims of the absent class members and have a

common origin and basis. Plaintiff and absent Class members are all injured by Defendant’s refusal

to afford the purchased coverage. Plaintiff’s claims arise from the same practices and course of

conduct giving rise to the claims of the absent Class members and are based on the same legal

theories, namely the refusal to provide insurance coverage for the loss. If prosecuted individually,

the claims of each Class member would necessarily rely upon the same material facts and legal

theories and seek the same relief. Plaintiff’s claims arise from the same practices and course of

conduct that give rise to the other Class members’ claims and are based on the same legal theories.

        63.     Plaintiff will fully and adequately assert and protect the interests of the absent Class

members and has retained Class counsel who are experienced and qualified in prosecuting class

action cases similar to this one. Neither Plaintiff nor Plaintiff’s attorneys has any interests contrary

to or conflicting with the interests of absent Class members.

        64.     The questions of law and fact common to all Class members predominate over any

questions affecting only individual class members.

        65.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit because individual litigation of the absent Class members’ claims is

economically infeasible and procedurally impracticable. Class members share the same factual and

legal issues and litigating the claims together will prevent varying, inconsistent, or contradictory



                                                 - 13 -
           Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 14 of 18




judgments, and will prevent delay and expense to all parties and the court system through litigating

multiple trials on the same legal and factual issues. Class treatment will also permit Class members

to litigate their claims where it would otherwise be too expensive or inefficient to do so. Plaintiff

knows of no difficulties in managing this action that would preclude its maintenance as a class

action.

          66.   Additionally, the prosecution of separate actions by individual Class members

would create a risk of inconsistent or varying adjudications with respect to individual Class

members that would establish incompatible standards of conduct for Defendant. Such individual

actions would create a risk of adjudications that would be dispositive of the interests of other Class

members and impair their interests. Defendant, through its uniform conduct, acted or refused to

act on grounds generally applicable to the Class as a whole, making declaratory relief appropriate

to the Class as a whole.

                                         COUNT I
                                    DECLARATORY RELIEF

          67.   Plaintiff incorporates by reference each and every allegation set forth above.

          68.   The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

          69.   An actual controversy has arisen between Plaintiff and the Defendant as to the

rights, duties, responsibilities and obligations of the parties in that Plaintiff contends and Defendant

disputes and denies that the Policy provides coverage to Plaintiff for any current and future lost

business income, subject to the limit of liability, for the temporary suspension of Plaintiff’s

operations.


                                                 - 14 -
        Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 15 of 18




       70.     The Policy provides coverage for “direct physical loss of or damage to” the Covered

Property.

       71.     Plaintiff’s loss of use, loss of access, and loss of functionality of the Covered

Property when government shutdown orders made it unlawful for Plaintiff to fully access, use, and

operate its business at the Covered Property, constitutes a direct physical loss of the Covered

Property under the Policy. Alternatively, the ubiquitous nature of the COVID-19 virus caused

direct physical loss or damage to the Covered Property by preventing Plaintiff from using the

Covered Property for its intended purpose.

       72.     Additionally, the government shutdown orders or, alternatively, the ubiquitous

nature of the COVID-19 virus, caused direct physical loss of or damage to property other than the

Covered Property, thereby invoking coverage under the Policy’s “Civil Authority” provision for

“actual loss of Business or Rental Income . . . caused by action of civil authority that prohibits

access to the described premises.”

       73.     Further, the government orders or, alternatively, the ubiquitous nature of the

COVID-19 virus, caused direct physical loss of or damage to Plaintiff’s Contingent Business

Property, thereby invoking coverage under the Policy’s “Elite Property Enhancement” which

provides for the payment of lost Business Income/Extra Expenses when a Covered Cause of Loss

damages “Contingent Business Property.”

       74.     Plaintiff suffered lost Business Income as a result of damage to Contingent

Business Property by a Covered Cause of Loss, within the meaning of the Policy. Approximately

fifty percent of the parents of the children that attend Central Bucks Children’s Academy are

employed by the Central Bucks and Philadelphia school districts, which have been closed since

the government-ordered shutdown was issued. Many businesses in the proximity of Plaintiff’s



                                              - 15 -
         Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 16 of 18




daycare center which were subjected to the government-shutdown orders, including, but not

limited to, barbershops and construction businesses, employ other parents of the children that

attend the daycare center. Plaintiff has suffered lost Business Income due to the closure of schools

and local businesses as those entities are “Leader Locations,” within the meaning of the Policy,

and have previously attracted customers to the daycare center and would continue to do so if they

remained open.

       75.     The Policy constitutes a valid and binding agreement obligating the Defendant to

indemnify Plaintiff for covered losses. Plaintiff has substantially performed or otherwise satisfied

all conditions precedent to bringing this action and obtaining coverage pursuant to the Policy and

applicable law, or alternatively, Plaintiff has been excused from performance by Defendant’s acts,

representations, conduct, or omissions.

       76.     Defendant has failed to indemnify Plaintiff for its covered losses.

       77.     No exclusion to coverage, including the Virus Exclusion, applies.

       78.     Plaintiff has suffered and continues to suffer a covered loss under the Policy.

       79.     Plaintiff, individually and on behalf of the Class, seeks a Declaratory Judgment that

there is coverage for its business interruption losses under the Policy.

                                        COUNT II
                                   BREACH OF CONTRACT

       80.     Plaintiff incorporates by reference each and every allegation set forth above.

       81.     Plaintiff and Defendant entered into a contract of insurance; here, the Policy.

       82.     The Class members entered into a substantially identical policy with Defendant.

       83.     Under the Policy, Defendant agreed to indemnify Plaintiff and the Class for their

business losses as a result of a covered loss.

       84.     Plaintiff and the Class members suffered a covered loss under the Policy.


                                                 - 16 -
            Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 17 of 18




       85.      Plaintiff and the Class members timely submitted a notice of claim and satisfied all

conditions precedent to receiving the coverage it purchased from Defendant.

       86.      Defendant breached its contract with Plaintiff and the Class members by failing and

refusing to provide the contracted for coverage.

       87.      Defendant’s breach of the contract has caused Plaintiff and the Class to suffer

damages in the amount of their unreimbursed business losses or their limits of liability, whichever

is lower.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays as follows:

       1)       For a declaration that there is coverage under the Policy for the interruption to

Plaintiff’s business and the associated business income lost therefrom;

       2)       For damages, costs and attorney’s fees; and

       3)       For such other relief as the Court may deem proper.

TRIAL BY JURY IS DEMANDED



Date: May 18, 2020                                      Respectfully submitted,


                                                         /s/ Gary F. Lynch
                                                         Gary F. Lynch
                                                         Kelly K. Iverson
                                                         CARLSON LYNCH LLP
                                                         1133 Penn Avenue
                                                         5th Floor
                                                         Pittsburgh, PA 15222
                                                         P (412) 322-9243
                                                         F. (412) 231-0246
                                                         glynch@carlsonlynch.com
                                                         kiverson@carlsonlynch.com

                                                         Jonathan M. Jagher


                                               - 17 -
Case 2:20-cv-02329-BMS Document 1 Filed 05/18/20 Page 18 of 18




                                     Kimberly A. Justice
                                     FREED KANNER LONDON
                                      & MILLEN LLC
                                     923 Fayette Street
                                     Conshohocken, PA 19428
                                     P. (610) 234-6487
                                     jjagher@fklmlaw.com
                                     kjustice@fklmlaw.com

                                     Counsel for Plaintiff




                            - 18 -
